 ,In the Matter of SOLAR AIRCRAFT COMPANYand,INTERNATIONALASSOCIATION OF MACHINISTS,A. F. OFL.,DISTRICT No. 118 andNATIONAL UNION OF THE UNITED AIRCRAFT WELDERS OF AMERICA,LOCAL No. 3Cases, Nos.R-4910 and R-4911.-Decided March,17, ,1943Jurisdiction:aircraft engine parts manufacturing.Practice and Procedure:petition dismissed without prejudice when companyanticipated expanding its operations, present operations were of a limitednature, and a representative group of employees was not at work.Messrs. L. H. Wilson and D. M. ,Miller,of Des Moines, Iowa, forthe Company.Mr. P. L. Siemiller,of Des Moines, Iowa, for the I., A. M.Mr. Robert D. Jackson,of Des Moines, Iowa,.for the Welders.Mr. George H. Rose,of Des 'Moines, Iowa; for, the C. J. O.Mr. Glenn L. Moller,of counselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon petitions duly filed by International Association of Machinists,A. F. of L., District No. 118, herein called the I. A. M., and by NationalUnion of The United Aircraft Welders of America, Local No: 3, hereincalled theWelders, -alleging that questions affecting commerce hadarisen concerning the representation of employees of Solar AircraftCompany, Des Moines, Iowa, herein called the Company, the Boardthereafter consolidated the cases and provided for an appropriate hear-ing upon due notice before Harry Brownstein, Trial Examiner.Saidhearing was held in Des Moines, Iowa, on February 17 and 18, 1943.At the hearing a motion to intervene in the proceeding was filed byInternational Union, United Automobile, Aircraft &-Agricultural Im-plement Workers of America, C. I. 0., herein called the C. I. O. Thisrequest was granted without objection.The Company, the I. A. M.,theWelders, and the C. I.. O. appeared, participated, and were af-forded full opportunity to be heard, to examine and cross-examine48 N. LR. B., No 28.242 SOLAR AIRCRAFT 00A1PANY y243TheTrial Examiner's rulings made at the hearing are, free from .prejudi-cial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :AFINDINGS OF FACT1.THE BUSINESS OF THE COMPANYSolar Aircraft Company is a California corporation with its prin-cipal office and''place of ,business in San Diego,' California. It isengaged in the manufacture of aircraft engine parts which are shippedto other aircraft manufacturing plants for installation on militaryaircraft.The Company operates a plant at Des Moines, Iowa, as wellas' plants in the West Coast area.The Des Moines plant is the onlyplant of the Company involved in this proceeding.During the last6 months of 1942 the Company purchased for use at the Des Moinesplant, raw materials valued at more than $100,000, all of which wereshipped to the plant from points outside the State of Iowa.Duringthe same period the' Company shipped from the Des Moines plantto points outside the State of Iowa, finished products valued at morethan $300,000.The Company admits that it is engaged in commerce within themeaning' of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDInternational Association'of Machinists,District No. 118, is a labororganization affiliated with the American Federation of Labor, admit-'ting to membership employees of the Company.National-Union of The United Aircraft Welders of America, LocalNo. 3, is an unaffiliated labor organization,admitting to membershipemployees of the Company.International'Union,UnitedAutomobile,Aircraft & AgriculturalImplement Workers of America, is a labor organization,affiliated withthe Congress of Industrial Organizations,admitting to membershipemployees of the Company.III. THE ALLEGED QUESTION CONCERNING REPRESENTATIONOperations at the Des Moines 'plant began in October 1942, butwere temporarily curtailed shortly thereafter due to a shortage ofmaterials.By the end of November 1942 the Company had 340employees.At the time of the hearing in February 1943, the numberof employees on the pay roll had increased to 1,070, of whom,about750 were ' within- the alleged appropriate units.The Company has521247-43-vol. 48-17 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDlarge war orders 'arid plans to 'expand its pay roll until it reachesabout' 5,250 employees.At, the time of the hearing, this expansionwas proceeding at a rate of about 400 per month. It appears, there-fore, that at the time of the hearing, only about 15 percent of ,theanticipated number of employees was employed. If expansion con-tinues at the present rate, 50 percent' of the anticipated total will beemployed by about July 1943; and a full complement of employeeswill be employed by about November 1943.' In view of the presentlimited operations of the Company, we do not believe that a repre-sentative group of employees is now working at the plant. Further-more, in view 'of the rapid expansion of employment it is apparentthat a substantial number of employees will in all likelihood beemployed within a few months.We shall therefore dismiss the peti-tions without prejudice to their renewal at such time as a substantialproportion of the anticipated total pay roll is employed.Upon the basis of the foregoing findings of fact and the entirerecord in the case, the National Labor Relations Board hereby ordersthat the petitions for investigation and certification of representativesfiled by International , Association of Machinists, District No. 118,affiliatedwith the American Federation of Labor and by NationalUnion of The United Aircraft Welders of America, Local No. 3, be,and they hereby are, dismissed.,ME. JOHNM.'HOUSTONtook no part in the' consideration of theabove Decision and Order.a